Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kutliroff et al., US PGPUB 2015/0058782 hereinafter referenced as Kutliroff in view of Marvit et al., US PGPUB 2005/0212753 hereinafter referenced as Marvit.

As to claim 1, Kutliroff discloses a system comprising: a non-transitory memory (e.g. memory 708, fig. 7A); and 
one or more hardware processors (e.g. processor 706, fig. 7A) coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising: detecting that a text input field associated with an application of a device is presented on a user interface of the device (e.g. screen 6, fig. 1); 
capturing, via a sensor associated with the device, a typing motion performed by a user on a virtual keyboard, wherein the typing motion comprises a movement of a particular finger of the user at a particular position of the virtual keyboard; accessing a database storing a plurality of gesture mappings, wherein each of the plurality of gesture mappings corresponds to a corresponding typing motion performable by the user (camera 2, fig. 6; wherein the camera 2 captures data of the scene in real-time, and the data is processed by algorithms that interpret the poses and configurations of the user's hands relative to the projected keyboard); 
determining that the captured typing motion is within a threshold of differences for at least one of the plurality of gesture mappings ([0078] For example, if the distance between a 3D joint position and the nearest point of the surface model is within a certain threshold (to account for possible noise in the camera data), a touch event may be generated); 
converting the captured typing motion to a particular device input of the device based on the at least one of the plurality of gesture mappings, wherein the particular device input corresponds to a keyboard input; and  inserting, into the text input field associated with the application, text that corresponds to the keyboard input (as shown in fig. 1, the device uses the projector 4 to project a virtual keyboard 3 onto a surface, and the user interacts with the virtual keyboard, for example, making typing motions to enter text that may be viewed in the screen 6 of the device).  
Kutliroff does not specifically disclose accessing a database storing a plurality of gesture mappings.
However, in the same endeavor, Marvit discloses accessing a database storing a plurality of gesture mappings (as shown in fig. 15 for example, particular databases, such as gesture and gesture mapping databases, may be accessed to determine a matching gesture and intended function based on motion tracked by a control module of the device).
Therefore, it would have been obvious to one of ordinary in the art to modify the disclosure of Kutliroff to further include Marvit’s gesture mapping method in order to reduce data processing with intention of activating user’s intended functions quickly. 

As to claim 9, Kutliroff discloses a method comprising: detecting, by one or more hardware processors (e.g. processor 706, fig. 7A), that a text input field associated with an application is presented on an interface of a device (e.g. screen 6, fig. 1); 
capturing, via a sensor of the device, a typing motion performed by a user on a virtual keyboard, wherein the typing motion comprises a movement of a particular finger of the user at a particular position of the virtual keyboard (camera 2, fig. 6; wherein the camera 2 captures data of the scene in real-time, and the data is processed by algorithms that interpret the poses and configurations of the user's hands relative to the projected keyboard); 
determining, by the one or more hardware processors, that the captured typing motion is within a threshold of differences for at least one of the plurality of gesture mappings ([0078] For example, if the distance between a 3D joint position and the nearest point of the surface model is within a certain threshold (to account for possible noise in the camera data), a touch event may be generated); 
converting, by the one or more hardware processors, the captured typing motion to a particular device input based on the at least one of the plurality of gesture mappings, wherein the particular device input corresponds to a keyboard input of the virtual keyboard; and inserting, into the text input field associated with the application, text that corresponds to the keyboard input (as shown in fig. 1, the device uses the projector 4 to project a virtual keyboard 3 onto a surface, and the user interacts with the virtual keyboard, for example, making typing motions to enter text that may be viewed in the screen 6 of the device).
Kutliroff does not specifically disclose accessing a database storing a plurality of gesture mappings.
However, in the same endeavor, Marvit discloses accessing a database storing a plurality of gesture mappings (as shown in fig. 15 for example, Particular databases, such as gesture and gesture mapping databases, may be accessed to determine a matching gesture and intended function based on motion tracked by a control module of the device).
Therefore, it would have been obvious to one of ordinary in the art to modify the disclosure of Kutliroff to further include Marvit’s gesture mapping method in order to reduce data processing with intention of activating user’s intended functions quickly.

As to claim 16, Kutliroff discloses a non-transitory machine-readable medium having (e.g. processor 706 and memory 708, fig. 7A) stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: determining that a text input field associated with an application is presented on a user interface of a device (e.g. screen 6, fig. 1);
 capturing, via a sensor associated with the device, a typing motion performed by a user on a virtual keyboard, wherein the typing motion comprises a tapping movement of a particular finger of the user on a particular key of the virtual keyboard; accessing a database storing a plurality of gesture mappings, wherein each of the plurality of gesture mappings corresponds to a corresponding gesture typing motion performable by a user (camera 2, fig. 6; wherein the camera 2 captures data of the scene in real-time, and the data is processed by algorithms that interpret the poses and configurations of the user's hands relative to the projected keyboard); 
determining that the captured typing motion is within a threshold of differences for at least one of the plurality of gesture mappings, wherein the threshold of differences corresponds to an error tolerance ([0078] For example, if the distance between a 3D joint position and the nearest point of the surface model is within a certain threshold (to account for possible noise in the camera data), a touch event may be generated); 
converting the captured typing motion to one or more device inputs of the device based on the at least one of the plurality of gesture mappings, wherein the one or more device inputs correspond to one or more keyboard inputs; and inserting, into the text input field associated with the application, text that corresponds to the one or more keyboard inputs (as shown in fig. 1, the device uses the projector 4 to project a virtual keyboard 3 onto a surface, and the user interacts with the virtual keyboard, for example, making typing motions to enter text that may be viewed in the screen 6 of the device).
Kutliroff does not specifically disclose accessing a database storing a plurality of gesture mappings.
However, in the same endeavor, Marvit discloses accessing a database storing a plurality of gesture mappings (as shown in fig. 15 for example, Particular databases, such as gesture and gesture mapping databases, may be accessed to determine a matching gesture and intended function based on motion tracked by a control module of the device).
Therefore, it would have been obvious to one of ordinary in the art to modify the disclosure of Kutliroff to further include Marvit’s gesture mapping method in order to reduce data processing with intention of activating user’s intended functions quickly.

As to claim 2, the combination of Kutliroff and Marvit discloses the system of claim 1. The combination further discloses the operations further comprise displaying an indication of the at least one of the plurality of gesture mappings for confirmation, wherein the text is inserted into the text input field in response to receiving a confirmation from the user (Marvit. [0089] A z-axis could be used to confirm the actions and help prevent inadvertent execution of actions).  

As to claim 3, the combination of Kutliroff and Marvit discloses the system of claim 1. The combination further discloses the operations further comprise detecting a transaction for which the captured typing motion is used, and wherein the threshold of differences is determined based on the detected transaction (Kutliroff, [0078] For example, if the distance between a 3D joint position and the nearest point of the surface model is within a certain threshold (to account for possible noise in the camera data), a touch event may be generated).  

As to claim 4, the combination of Kutliroff and Marvit discloses the system of claim 3. The combination further discloses the threshold of differences is determined to be smaller for the captured typing motion when the transaction requires a higher security, and wherein the threshold of differences is determined to be larger for the captured typing motion when the transaction requires a lower security (Kutliroff, [0030] the camera 2 captures data of the scene in real-time, and the data is processed by algorithms that interpret the poses and configurations of the user's hands relative to the projected keyboard).  

As to claim 5, the combination of Kutliroff and Marvit discloses the system of claim 1. The combination further discloses the operations further comprise detecting a user environment of the user when the typing motion is captured, and wherein the threshold of differences is determined based on the detected user environment (Marvit, [0162] as discussed above, through environmental modeling, the device can internally represent its environment and the effect that environment is likely to have on gesture recognition).  

As to claim 6, the combination of Kutliroff and Marvit discloses the system of claim 5. The combination further discloses the operations further comprise increasing the threshold of differences in response to determining that the user environment is associated with a mobile environment (Marvit, [0162] for example, if the user is on a train, then the device may automatically raise the noise threshold level).  

As to claim 8, the combination of Kutliroff and Marvit discloses the system of claim 1. The combination further discloses the captured typing motion includes a finger motion tapping on a key of the virtual keyboard (Kutliroff, as shown in fig. 1, the device uses the projector 4 to project a virtual keyboard 3 onto a surface, and the user interacts with the virtual keyboard, for example, making typing motions to enter text that may be viewed in the screen 6 of the device).  

As to claim 10, the combination of Kutliroff and Marvit discloses the method of claim 9. The combination further discloses displaying, on the interface of the device, an indication of the at least one of the plurality of gesture mappings for confirmation; and receiving, via the interface from the user, a confirmation, wherein the text is inserted into the text input field in response to the receiving the confirmation (Marvit. [0089] A z-axis could be used to confirm the actions and help prevent inadvertent execution of actions).  

As to claim 11, the combination of Kutliroff and Marvit discloses the method of claim 9. The combination further discloses detecting a transaction for which the typing motion is used, wherein the threshold of differences for the captured typing motion is determined based on the transaction (Kutliroff, [0078] For example, if the distance between a 3D joint position and the nearest point of the surface model is within a certain threshold (to account for possible noise in the camera data), a touch event may be generated).  

As to claim 12, the combination of Kutliroff and Marvit discloses the method of claim 9. The combination further discloses detecting a user environment of the user when the typing motion is captured, and wherein the threshold of differences for the captured typing motion is determined based on the detected user environment (Marvit, [0162] for example, if the user is on a train, then the device may automatically raise the noise threshold level).  

As to claim 13, the combination of Kutliroff and Marvit discloses the method of claim 12. The combination further discloses increasing the threshold of differences in response to determining that the user environment is associated with a mobile environment (Marvit, [0162] for example, if the user is on a train, then the device may automatically raise the noise threshold level).  

As to claim 15, the combination of Kutliroff and Marvit discloses the method of claim 9. The combination further discloses the virtual keyboard corresponds to a QWERTY keyboard (e.g. virtual keyboard 3, fig. 1).  

As to claim 17, the combination of Kutliroff and Marvit discloses the non-transitory machine-readable medium of claim 16. The combination further discloses the operations further comprise displaying an indication of the at least one of the plurality of gesture mappings for confirmation, wherein the text is inserted into the text input field in response to receiving a confirmation from the user (Marvit. [0089] a z-axis could be used to confirm the actions and help prevent inadvertent execution of actions).  

As to claim 18, the combination of Kutliroff and Marvit discloses the non-transitory machine-readable medium of claim 16. The combination further discloses the operations further comprise determining a transaction for which the typing motion is used, wherein the threshold of differences for the captured typing motion is determined based on the transaction, wherein a smaller threshold of differences is determined for the captured typing motion when the transaction requires a higher security, and wherein a larger threshold of differences is determined for the captured typing motion when the transaction requires a lower security (Marvit, [0162] for example, if the user is on a train, then the device may automatically raise the noise threshold level).  

As to claim 20, the combination of Kutliroff and Marvit discloses the non-transitory machine-readable medium of claim 16. The combination further discloses the captured typing motion includes a finger motion tapping on a particular key of the virtual keyboard (Kutliroff, as shown in fig. 1, the device uses the projector 4 to project a virtual keyboard 3 onto a surface, and the user interacts with the virtual keyboard, for example, making typing motions to enter text that may be viewed in the screen 6 of the device).  


Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kutliroff and Marvit as applied to claims 1, 9 and 16 respectively above, and further in view of Rabii, US PGPUB 2014/0049480.

As to claims 7, 14 and 19, the combination of Kutliroff and Marvit discloses storing the at least one of the plurality of gesture mappings in a cache or a random access memory (RAM) of the device when the frequency is determined to be above a frequency threshold (Marvit, memory 18, fig. 1; wherein Memory 18 may be any form of volatile or nonvolatile memory including, without limitation, magnetic media, optical media, random access memory (RAM)) but failed to explicitly disclose tracking a frequency of use of the at least one of the plurality of gesture mappings.
However, in the same endeavor, Rabii discloses tracking a frequency of use of the at least one of the plurality of gesture mappings (Rabii, [0057] histogram information may describe frequencies of previously processed touch input data related to locations on the touchscreen panel (e.g., number of touch inputs in various locations on the touchscreen panel over a period).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kutlrioff and Marvit to further include Rabii’s method of frequently used gesture identification in order to improve processing efficiency of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        12/16/2022